Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.275 Page 1 of 10




            UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH
                              NORTHERN DIVISION


                                                  MEMORANDUM DECISION AND
                                                  ORDER GRANTING IN PART AND
 GARY WASHINGTON RUCKER,                          DENYING IN PART DEFENDANTS’
                                                  MOTION FOR SANCTIONS FOR
         Plaintiff,                               PLAINTIFF’S FAILURE TO COMPLY
                                                  WITH COURT’S ORDER COMPELLING
 v.                                               ANSWERS TO WRITTEN DISCOVERY
                                                  (DOC. NO. 70)
 CHASE SWENSEN and KAI SAFSTEN,
                                                  Case No. 1:15-cv-00054-JNP-DAO
        Defendants.
                                                  Judge Jill N. Parrish

                                                  Magistrate Judge Daphne A. Oberg


        Before the court is Defendants Chase Swensen and Kai Safsten’s Motion for Sanctions

 for Plaintiff’s Failure to Comply with Court’s Order Compelling Answers to Written Discovery

 (“Mot.,” Doc. No. 70). For the reasons set for below, 1 the court GRANTS in part and DENIES

 in part the motion.

                                        BACKGROUND

        Proceeding pro se, Mr. Rucker brought this action pursuant to 42 U.S.C. § 1983 against

 Chase Swensen, Kai Safsten, and the Ogden City Policy Department. 2 (Compl., Doc. No. 3.)

 Mr. Rucker alleges Officers Swensen and Safsten violated his constitutional rights by unlawfully

 stopping and arresting him, using excessive force, and subjecting him to cruel and unusual



 1
  Pursuant to Local Rule DUCivR 7-1(f), the motion is decided on the basis of the written
 memoranda, as oral argument unnecessary.
 2
  The Ogden Police Department is no longer a party to this action. (See Corrected Order, Doc.
 No. 36.)
                                                1
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.276 Page 2 of 10




 punishment. (See generally id.)

        The defendants previously filed a motion to dismiss for failure to prosecute. In that

 motion, the defendants argued, in part, that the complaint should be dismissed because Mr.

 Rucker failed to prosecute by failing to respond to written discovery and failing to keep the court

 apprised of his address. (Mot. to Dismiss with Prejudice, or in the Alt. to Compel Answers to

 Disc. and Modify Sched. Order (“Mot. to Dismiss”) 2, Doc. No. 60.) The court denied the

 motion to dismiss because the defendants did not establish Mr. Rucker’s noncompliance rose to

 the level required to find failure to prosecute. (R & R, Doc. No. 68; Order Adopting R & R,

 Doc. No. 72.) In the order, the court recognized that except for a short period where he was

 released to a halfway house, Mr. Rucker has been incarcerated during the pendency of the

 litigation. (R & R 3, Doc. No. 68.) The court did, however, grant the defendants’ alternative

 request for an amended scheduling order and an order compelling Mr. Rucker to respond to the

 outstanding discovery requests. (Mem. Dec. and Order Granting Defs.’ Mot., (“Order to

 Compel”), Doc. No. 69.) Specifically, the court ordered Mr. Rucker to respond to the

 defendants’ outstanding discovery requests by March 24, 2021. (Id. at 4.)

        The current motion for sanctions arises out of Mr. Rucker’s alleged failure to comply

 with the court’s March 2021 order to compel. The defendants assert Mr. Rucker contacted

 defense counsel on March 18, 2021, claiming he had lost the discovery requests. (Mot. 3, Doc.

 No. 70.) That same day, defense counsel re-sent Mr. Rucker the discovery requests and a

 template for his responses. (Id.) On March 24, 2021, the court-imposed deadline for the

 discovery responses, defense counsel received a call which appeared to be from Mr. Rucker. But

 the call disconnected because Mr. Rucker lacked sufficient funds in his prison phone account.

 (Id. at 4.) On May 6, 2021, the defendants filed the current motion for sanctions, seeking



                                                  2
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.277 Page 3 of 10




 dismissal of the case as a sanction under Rule 37(b)(2)(A) of the Federal Rules of Civil

 Procedure because Mr. Rucker failed to respond to the outstanding discovery requests. (Id.)

        On July 2, 2021, the defendants supplemented their motion to inform the court that Mr.

 Rucker had produced a partial response to the requests for written discovery. (Supp. to Defs.’

 Mot. for Sanctions for Pl.’s Failure to Comply with Court’s Order Compelling Answers to

 Written Disc. (“Supp.”) 1, Doc. No. 75.) However, the defendants continue to assert their

 motion seeking dismissal as a sanction because Mr. Rucker’s responses were late by

 approximately ninety days. (Id. at 2.) Further, the defendants argue they are limited in how they

 can use the information Mr. Rucker provided because he sent his responses after the discovery

 period expired. (Id.) Lastly, the defendants contend the responses are incomplete and

 inadequate. (Id.)

                                       LEGAL STANDARD

        The defendants seek dismissal as a sanction under Rule 37(b)(2)(A). This rule permits a

 court to “issue further just orders” when a party “fails to obey an order to provide . . . discovery.”

 Fed. R. Civ. P. 37(b)(2)(A). This includes an order dismissing the action. Id. at 37(b)(2)(A)(v).

 Courts enjoy “broad inherent power to sanction misconduct and abuse of the judicial process.”

 Klein v. Harper, 777 F.3d 1144, 1147 (10th Cir. 2015). However, dismissal is “an extreme

 sanction appropriate only in cases of willful misconduct.” Ehrenhaus v. Reynolds, 965 F.2d 916,

 921 (10th Cir. 1992).

        To determine whether dismissal is appropriate, the court applies the five factors

 enumerated in Ehrenhaus:

        (1) the degree of actual prejudice to the non-offending party,

        (2) the degree of interference with the judicial process,



                                                   3
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.278 Page 4 of 10




         (3) the culpability of the offending party,

         (4) whether the court warned the party in advance that default judgment would be a likely

         sanction for noncompliance, and

         (5) the efficacy of lesser sanctions

 See id.; Celtig, LLC v. Patey, No. 2:17-cv-01086, 2021 U.S. Dist. LEXIS 16429, at *5 (D. Utah

 Jan. 27, 2021) (unpublished). These factors do not establish a rigid test, nor are they exhaustive

 or entitled to equal weight. Chavez v. City of Albuquerque, 402 F.3d 1039, 1044 (10th Cir.

 2005). They are simply factors the court must consider. Id. Because dismissal is “a harsh

 sanction,” id., “[o]nly when the aggravating factors outweigh the judicial system’s strong

 predisposition to resolve cases on their merits is dismissal an appropriate sanction.” Ehrenhaus,

 965 F.2d at 921 (internal quotation marks omitted).

                                                ANALYSIS

         The defendants seek dismissal because Mr. Rucker’s responses were late and allegedly

 inadequate. (Supp. 2, Doc. No. 75.) However, other than their assertion of prejudice, the

 defendants do not argue how Mr. Rucker’s conduct warrants dismissal under the Ehrenhaus

 factors. And under these factors, Mr. Rucker’s conduct does not yet warrant the extreme

 sanction of dismissal.

    I.      Ehrenhaus Factors

         Under the first Ehrenhaus factor, any prejudice to the defendants can be alleviated

 through lesser sanctions. The defendants claim two types of prejudice. First, they claim that

 because they received the discovery responses after the close of discovery, they are “now unable

 to do anything with the limited information Mr. Rucker provided.” (Id.) But the defendants fail

 to indicate what they are prevented from doing. The defendants further allege some



                                                   4
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.279 Page 5 of 10




 interrogatory responses are deficient and that Mr. Rucker did not produce documents, claiming

 he will do so after he is released from prison. (Id. at 2–3.)

        This claimed prejudice can be mitigated by lesser sanctions. As of March 24, 2021, the

 court-imposed deadline for Mr. Rucker to respond to the outstanding discovery, a majority of the

 deadlines in the scheduling order had long passed. (Am. Sched. Order, Doc. No. 55.) For

 instance, the last day to serve written discovery, November 11, 2020, had passed before the

 defendants brought their motion to compel. Further, the defendants deposed Mr. Rucker more

 than a year before filing this motion to compel. (See Mot. to Amend Sched. Order 2, Doc. No.

 43 (noting the defendants took Mr. Rucker’s deposition on September 18, 2019).) When the

 court ordered Mr. Rucker to respond to the outstanding discovery requests, it amended the

 scheduling order, but only as to a few, limited deadlines, such as the fact discovery and expert

 witness disclosure deadlines. (Order to Compel 4, Doc. No. 69.)

        Looking at this case background, it is unclear how the defendants have been prevented

 from using the information they received in the late-filed discovery. For example, they could not

 have served additional written discovery either way. And they offer no evidence to establish

 they could have continued Mr. Rucker’s deposition. Accordingly, any limited prejudice can be

 alleviated by extending deadlines for the defendants only.

        Turning next to the fifth Ehrenhaus factor, lesser sanctions can also mitigate the effect of

 incomplete discovery responses. The defendants allege two areas of deficiency: document

 production and interrogatory responses. Regarding the document production, the defendants

 make no attempt to establish the documents were in Mr. Rucker’s “possession, custody, or

 control” since the court issued the order, such that Mr. Rucker is in violation of the rules. Fed.

 R. Civ. P. 34(a)(1). The burden is on the requesting party to establish the opposing party has



                                                   5
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.280 Page 6 of 10




 control, possession, or the ability to obtain the documents. Ice Corp. v. Hamilton Sundstrand

 Corp., 245 F.R.D. 513, 516 (D. Kan. 2007).

        Here, the defendants claim Mr. Rucker had the document requests for a period of time

 while he was not incarcerated. (Supp. 2, Doc. No. 75.) However, at the prior hearing on the

 defendants’ motion to dismiss, Mr. Rucker indicated he was incarcerated for the entirety of the

 case, except for a short time where he was released to a halfway house. There are no facts before

 the court establishing whether Mr. Rucker had the ability to retrieve documents while at the

 halfway house. Further, there is no indication Mr. Rucker was in possession, custody, or control

 of the documents after the court’s order but before the deadline to respond, such that he was in

 violation of the order. As to the specific documents requested, the defendants have not

 established Mr. Rucker is in violation of the court’s order to respond to the outstanding

 discovery, except as to filing his response past the deadline. In other words, the defendants have

 not established how Mr. Rucker’s production (or lack of) violates the court’s order.

        As to the interrogatories, the defendants claim Mr. Rucker’s responses are inadequate

 because he failed to provide information about his alleged injuries or healthcare providers, other

 than a reference to his insurance company. (Id. at 2–3.) While any dispute about the adequacy

 of the interrogatory responses is not currently before the court, Mr. Rucker did not file an

 opposition to defendants’ motion. Accordingly, he has not disputed the defendants’ contention.

 Information regarding Mr. Rucker’s injuries and healthcare providers is likely material to the

 case and relevant to any defense. Mr. Rucker’s alleged failure to respond to the interrogatories

 would prejudice the defendants. However, a lesser sanction can alleviate this prejudice.

 Permitting the defendants to continue Mr. Rucker’s deposition to address these topics would

 allow the defendants to obtain the necessary information. Cf. Brown v. Gray, No. 06-3003, 2010



                                                  6
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.281 Page 7 of 10




 U.S. Dist. LEXIS 5298, at *11–12 (D. Kan. Jan. 22, 2010) (denying defendants request to

 dismiss case as a violation of a motion to compel, but permitting the defendants to depose the

 plaintiff to clarify his discovery responses). Where any prejudice to the defendants can be

 mitigated with a lesser sanction, the first and last Ehrenhaus factors weigh against dismissal.

         The second Ehrenhaus factor, the amount of interference with the judicial process, also

 weighs against dismissal. “Greater degrees of obstruction help justify a dismissal sanction.”

 King v. Fleming, 899 F.3d 1140, 1151 (10th Cir. 2018). Notably, a party “interferes with the

 judicial process when it fails to abide by discovery orders.” Burgi v. Awolf Fitness, No. 2:19-cv-

 00151, 2021 U.S. Dist. LEXIS 35993, at *11 (D. Utah Feb. 25, 2021) (internal quotation marks

 omitted) (unpublished); see also Celtig v. Patey, No. 2:17-cv-01086, 2019 U.S. Dist. LEXIS

 164558, at *17 (D. Utah Aug. 19, 2019) (unpublished) (noting that if the defendants had

 complied with discovery, the case “would be nearing resolution on the merits rather than in

 motion practice regarding contempt and terminating sanctions”); Taylor v. D.Colo. Safeway,

 Inc., 116 F. App’x 976, 978 (10th Cir. 2004) (unpublished) (finding that “[t]he judicial process

 essentially grounded to a halt” due to the plaintiff’s refusal “to respond to either the defendant’s

 requests or the district court’s orders”).

         Mr. Rucker’s delayed responses have had little effect on the progress of the case.

 Although this case has been pending for a significant amount of time, Mr. Rucker has been

 incarcerated during most of this litigation. (Mot. to Dismiss 3, Doc. No. 60.) As the defendants

 acknowledge, both Mr. Rucker’s incarceration and the coronavirus pandemic have complicated

 and delayed this case. (Id. at 3–4.) For example, Mr. Rucker had no computer, phone, or email

 access. (Mot. to Amend Sched. Order 2, Doc. No. 43.) Further, and more importantly, the

 defendants requested seven (and received six) extensions of deadlines in the scheduling order



                                                   7
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.282 Page 8 of 10




 before filing a single motion to compel. (See Order Granting in Part and Den. in Part Defs.’ Mot.

 to Modify Sched. Order 1, Doc. No. 57.) The defendants asserted these extensions were to

 accommodate Mr. Rucker. (See, e.g., Mot. to Dismiss 2–3, Doc. No. 60.) While this may be

 true, this procedural history must be considered when determining to what degree Mr. Rucker’s

 actions have interfered with the judicial process. There is no doubt Mr. Rucker’s actions have

 caused some interference. The untimeliness and incompleteness of his answers requires

 amendment of the scheduling order. This, in and of itself, constitutes interference. However,

 when viewed in the context of the case as a whole, this interference does not rise to a level

 warranting dismissal.

        The third Ehrenhaus factor, culpability of the litigant, carries no weight. Culpability

 exists where the litigant “acted with willfulness, bad faith, and fault” and made calculated

 decisions for strategic use in litigation. Xyngular v. Schenkel, 890 F.3d 868, 874 (10th Cir.

 2018). It cannot be based on inability to comply. Archibeque v. Atchison, Topeka & Santa Fe

 Ry. Co., 70 F.3d 1172, 1174 (10th Cir. 1995). Here, there is some evidence to suggest Mr.

 Rucker’s delay and incomplete responses could be due to an inability to comply. As noted, Mr.

 Rucker lacked the ability to reliably communicate while incarcerated. And Mr. Rucker

 ultimately did respond to the discovery requests, albeit approximately three months past the

 deadline. However, Mr. Rucker did not provide evidence definitively showing he was unable to

 respond in a timely and complete manner. Because of this, the third factor is neutral.

        The fourth Ehrenhaus factor—whether the court warned Mr. Rucker of the potential for

 dismissal—weights in favor of dismissal. At the hearing on the defendants’ motion to dismiss,

 the court warned Mr. Rucker on the record that noncompliance with an order compelling




                                                  8
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.283 Page 9 of 10




 discovery responses could result in dismissal. Where Mr. Rucker was adequately warned, this

 factor weighs in favor of dismissal.

          Overall, the aggravating factors do not outweigh the “the judicial system’s strong

 predisposition to resolve cases on their merits.” See Ehrenhaus, 965 F.2d at 921. The “harsh

 sanction” of dismissal is not appropriate in this case. See Chavez, 402 F.3d at 1044. The

 defendants’ motion is DENIED to the extent it seeks dismissal as a sanction.

    II.      Sanction

          Although dismissal is not warranted by the existing record, Mr. Rucker’s delayed and

 incomplete responses do warrant a sanction. Determining an appropriate sanction for a

 discovery violation is “a fact-specific inquiry.” Ehrenhaus, 965 F.2d at 920. The sanction “must

 be both just and related to the particular claim which was at issue in the order to provide

 discovery.” Id. at 921 (internal quotation marks omitted). Amending the scheduling order to

 restore the time between the responses and the remaining deadlines for the defendants only—and

 permitting the defendants to depose Mr. Rucker again mitigates any harm to the defendants. In

 order to restore time to the defendants, the deadlines are amended as follows.

             •   Fact discovery for the defendants only: September 29, 2021

             •   Expert witness disclosure and report deadline for the defendants only: October 29,

                 2021

             •   Deadline for filing dispositive or potentially dispositive motions for both parties:

                 November 29, 2021

          The defendants are permitted to depose Mr. Rucker again. The deposition must occur

 within thirty days of this order and is limited in scope to the interrogatory responses the

 defendants contend are inadequate. The deposition is limited to two hours.



                                                   9
Case 1:15-cv-00054-JNP-DAO Document 76 Filed 07/29/21 PageID.284 Page 10 of 10




         Mr. Rucker is again reminded of his obligation to respond to discovery requests in a

 timely and complete way, and he is cautioned to comply with all court orders. Mr. Rucker

 should not expect further latitude.

                                             CONCLUSION

        The defendants’ motion is GRANTED to the extent is seeks a sanction, but is DENIED to

 the extent it seeks dismissal. As described more fully above, the court ORDERS:

                1. The defendants’ motion is GRANTED in part and DENIED in part;

                2.   The scheduling order is amended as set forth above;

                3. The defendants may depose Mr. Rucker within thirty days of the date of this

                     order.

        DATED this 29th day of July, 2021.

                                              BY THE COURT:


                                              ____________________________
                                              Daphne A. Oberg
                                              United States Magistrate Judge




                                                10
